DETAILED ACTION
The following is a final office action in response to applicant’s amendment filed on 04/12/2022 for response of the office action mailed on 01/12/2022. Independent claims 1, 24, 47 and 50 are amended  Dependent Claims 6-7 and 29-30 also amended. No claims are added or removed. Therefore, claims  1-52  are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 24-26, 30, 47  and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2010/0099402), Wu hereinafter, in view of Yilmaz et al. (2018/0041925), Yilmaz hereinafter.

Re. Claims 1, 24 and 50, Wu teaches  a method of wireless communication (Fig.1-8 & ¶0022) performed by a user equipment (UE) (Fig. 10) , a non-transitory computer-readable medium (Fig. 10, 210) storing computer-executable instructions (Fig. 10, 214) and a user equipment (UE) (Fig. 10), comprising: a memory (Fig. 10, 212); at least one transceiver (Fig.220, see ¶0032); and at least one processor (Fig. 10, 200) communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to:  perform a first radio resource control (RRC) connection establishment procedure for a first connection event (Fig.2 & ¶0009 - The UE receives a paging message for a MT call (i.e., first connection event as per instant application at least in ¶0139/Fig.8), and NAS sends a service request message as a paging response to request RRC to initiate an RRC connection establishment procedure (i.e., first RRC connection as per instant application at least in ¶0139/Fig.8));  ignore, until the first RRC connection establishment procedure completes successfully or the first RRC connection establishment procedure fails, the trigger to initiate the second RRC connection establishment procedure (Fig. 1-14 & ¶0007 - UE NAS performs a NAS procedure, such as a Tracking Area Update (TAU) procedure, an attach procedure or a service request procedure, to request UE RRC to establish an RRC connection. Fig. 1-14 & ¶0022 – a method of improving RRC connection establishment in a NAS layer of a UE in a wireless communication system.  The method includes when a service request procedure is triggered (associated with paging for  MT call to initiate an RRC connection establishment procedure as disclosed in ¶0007 along with Fig. 2-8)  but cannot be initiated due to an ongoing periodic TAU procedure, initiating the service request procedure after the periodic TAU procedure is completed. Fig. 1-14 & ¶0052 - Step 602: When a service request procedure is triggered but cannot be initiated due to an ongoing periodic TAU procedure, initiate the service request procedure after the periodic TAU procedure is completed.  That is, service request associated with paging for  MT call is initiated after the periodic TAU procedure is completed, similar to instant application at least in ¶0136-¶0137); and perform, responsive to the first RRC connection establishment procedure failing, the second RRC connection establishment procedure after ignoring the trigger to initiate the second RRC connection establishment procedure. (Fig. 1-14 & ¶0022 – a method of improving RRC connection establishment in a NAS layer of a UE in a wireless communication system.  The method includes when a service request procedure is triggered (associated with paging for  MT call to initiate an RRC connection establishment procedure as disclosed in ¶0007 along with Fig. 2-8)  but cannot be initiated due to an ongoing periodic TAU procedure, initiating the service request procedure after the periodic TAU procedure is… aborted. Fig. 1-14 & ¶0054 -  UE initiates the service request procedure after the periodic TAU procedure is … aborted, and the UE enters the EMM connected mode after the service request procedure is successfully completed. Fig. 1-14 & ¶0055 - UE initiates the service request procedure to enter the EMM connected mode after the periodic TAU procedure is …aborted, so that the MT call is not missed no more. Also, see ¶0064).
Yet, Wu does not expressly teach detect, from a network entity, a trigger to initiate a second RRC connection establishment procedure for a second connection event, wherein the trigger occurs during performance of the first RRC connection establishment procedure;
However, in the analogous art, Yilmaz explicitly discloses detect, from a network entity, a trigger to initiate a second RRC connection establishment procedure for a second connection event, wherein the trigger occurs during performance of the first RRC connection establishment procedure; (Fig. 1-9 & ¶0027 - establishing the second RRC connection towards the radio access network element implementing the second RAT based on at least one of a trigger event and a network command.  Fig. 1-9 & ¶0028 - The trigger event may comprise or be a Radio Link Failure (RLF) of the first RRC connection towards the radio access network element implementing the first RAT. Fig. 1-9 & ¶0078 - establishment of the second connection can be triggered by a trigger event like RLF of first connection or a network command. Conditions/trigger events when to connect via the second RAT may include an Indication that higher data rate desired, an indication that more reliability of connection is desired, an indication that RLF is detected on the first connection…. the network command may be made by the first RAT node (e.g., for setting-up dual connectivity)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wu’s invention of a system and a method for an efficient establishment of RRC (radio resource control) connection to include Yilmaz’s invention of a system and a method for initiating RRC connection establishment in a Multi-RAT network, because it provides an efficient and an improved Radio Resource Control (RRC) connection establishment technique in a wireless communication network. (¶0002-¶0006, Yilmaz)


Re. Claims 2 and 25, Wu and Yilmaz teach claims 1 and  24 respectively.
Wu further teaches wherein: the first connection event comprises a mobile terminating (MT) page (Fig.2 & ¶0009 - The UE receives a paging message for a MT call (i.e., first connection event as per instant application at least in ¶0139/Fig.8), and NAS sends a service request message as a paging response to request RRC to initiate an RRC connection establishment procedure (i.e., first RRC connection as per instant application at least in ¶0139/Fig.8)), and the second connection event comprises a periodic tracking area update (TAU) (Fig. 1-8 & ¶0007 - UE NAS performs a NAS procedure, such as a Tracking Area Update (TAU) procedure, an attach procedure or a service request procedure, to request UE RRC to establish an RRC connection).
Re. Claims 3 and 26, Wu and Yilmaz teach claims 2 and  25 respectively.
Wu further teaches wherein the trigger to initiate the second RRC connection establishment procedure comprises an expiration of a periodic timer associated with the periodic TAU (Fig. 1-8 & ¶0008 -  when cell reselection occurs during RRC connection establishment, the UE informs upper layers of the failure to establish the RRC connection, upon which the procedure ends.  …. the UE performs the TAU procedure via a cell 1.  NAS transmits a TAU request message to request RRC to establish an RRC connection.  Before the RRC connection is established, RRC performs cell reselection to a cell 2 with the same Tracking Area (TA) as the cell 1. … RRC indicates a failure message to NAS, and NAS starts a timer T3411 accordingly.  The timer T3411 is a timer starting at the TAU procedure failure or at an attach procedure failure due to lower layer failures, and currently the period of the timer T3411 is specified as 10 seconds.  According to current NAS specification, NAS cannot initiate the TAU procedure until the timer T3411 expires.  As a result, the UE cannot have service access, make a MO call or receive a MT call before the TAU procedure is completed, even if cell reselection is completed much earlier. In other words, TAU procedure (linked to timer T3411 expiration) collide with receiving of a MT call as disclosed supra, similar to instant application at least in ¶0126, where it recites, “At 714, T3411 expires, causing the TAU recovery procedure to collide with the ongoing connection establishment procedure associated with the MT page“).
Re. Claims 7 and  30, Wu and Yilmaz teach claims 1 and 24 respectively.
Wu also teaches further comprising: responsive to the first RRC connection establishment procedure completing successfully, discarding the trigger to initiate the second RRC connection establishment procedure.  (Fig. 1-14 & ¶0022 – a method of improving RRC connection establishment in a NAS layer of a UE in a wireless communication system.  The method includes when a service request procedure is triggered (associated with paging for  MT call to initiate an RRC connection establishment procedure as disclosed in ¶0007 along with Fig. 2-8)  but cannot be initiated due to an ongoing periodic TAU procedure, initiating the service request procedure after the periodic TAU procedure is completed or aborted. Fig. 1-14 & ¶0054 -  UE initiates the service request procedure after the periodic TAU procedure is completed or aborted, and the UE enters the EMM connected mode after the service request procedure is successfully completed. Fig. 1-14 & ¶0055 - UE initiates the service request procedure to enter the EMM connected mode after the periodic TAU procedure is completed or aborted, so that the MT call is not missed no more. Also, see ¶0064. The above disclosure is similar to instant application at least in ¶0136-¶0137)

Re. Claim  47, Wu teaches a user equipment (UE) (Fig. 10), comprising: means for performing a first radio resource control (RRC) connection establishment procedure for a first connection event (Fig.2 & ¶0009 - The UE receives a paging message for a MT call (i.e., first connection event as per instant application at least in ¶0139/Fig.8), and NAS sends a service request message as a paging response to request RRC to initiate an RRC connection establishment procedure (i.e., first RRC connection as per instant application at least in ¶0139/Fig.8)); means for ignoring, the trigger to initiate the second RRC connection establishment procedure until the first RRC connection establishment procedure completes successfully or the first RRC connection establishment procedure fails (Fig. 1-14 & ¶0007 - UE NAS performs a NAS procedure, such as a Tracking Area Update (TAU) procedure, an attach procedure or a service request procedure, to request UE RRC to establish an RRC connection. Fig. 1-14 & ¶0022 – a method of improving RRC connection establishment in a NAS layer of a UE in a wireless communication system.  The method includes when a service request procedure is triggered (associated with paging for  MT call to initiate an RRC connection establishment procedure as disclosed in ¶0007 along with Fig. 2-8)  but cannot be initiated due to an ongoing periodic TAU procedure, initiating the service request procedure after the periodic TAU procedure is completed. Fig. 1-14 & ¶0052 - Step 602: When a service request procedure is triggered but cannot be initiated due to an ongoing periodic TAU procedure, initiate the service request procedure after the periodic TAU procedure is completed.  That is, service request associated with paging for  MT call is initiated after the periodic TAU procedure is completed, similar to instant application at least in ¶0136); and means for performing, responsive to the first RRC connection establishment procedure failing, the second RRC connection establishment procedure after ignoring the trigger to initiate the second RRC connection establishment procedure. (Fig. 1-14 & ¶0022 – a method of improving RRC connection establishment in a NAS layer of a UE in a wireless communication system.  The method includes when a service request procedure is triggered (associated with paging for  MT call to initiate an RRC connection establishment procedure as disclosed in ¶0007 along with Fig. 2-8)  but cannot be initiated due to an ongoing periodic TAU procedure, initiating the service request procedure after the periodic TAU procedure is… aborted. Fig. 1-14 & ¶0054 -  UE initiates the service request procedure after the periodic TAU procedure is completed or aborted, and the UE enters the EMM connected mode after the service request procedure is successfully completed. Fig. 1-14 & ¶0055 - UE initiates the service request procedure to enter the EMM connected mode after the periodic TAU procedure is completed or aborted, so that the MT call is not missed no more. Also, see ¶0064).
Yet, Wu does not expressly teach means for detecting a trigger to initiate a second RRC connection establishment procedure for a second connection event, wherein the trigger occurs during performance of the first RRC connection establishment procedure;
However, in the analogous art, Yilmaz explicitly discloses means for detecting a trigger to initiate a second RRC connection establishment procedure for a second connection event, wherein the trigger occurs during performance of the first RRC connection establishment procedure (F Fig. 1-9 & ¶0027 - establishing the second RRC connection towards the radio access network element implementing the second RAT based on at least one of a trigger event and a network command.  Fig. 1-9 & ¶0028 - The trigger event may comprise or be a Radio Link Failure (RLF) of the first RRC connection towards the radio access network element implementing the first RAT. Fig. 1-9 & ¶0078 - establishment of the second connection can be triggered by a trigger event like RLF of first connection or a network command. Conditions/trigger events when to connect via the second RAT may include an Indication that higher data rate desired, an indication that more reliability of connection is desired, an indication that RLF is detected on the first connection…. the network command may be made by the first RAT node (e.g., for setting-up dual connectivity)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wu’s invention of a system and a method for an efficient establishment of RRC (radio resource control) connection to include Yilmaz’s invention of a system and a method for initiating RRC connection establishment in a Multi-RAT network, because it provides an efficient and an improved Radio Resource Control (RRC) connection establishment technique in a wireless communication network. (¶0002-¶0006, Yilmaz)

Claims 4 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Yilmaz, further in view of  Song et al. (2013/0035084), Song hereinafter.

Re. Claims 4 and  27, Wu and Yilmaz  teach claims 1 and 24 respectively.
Wu further teaches wherein performing the first RRC connection establishment procedure (Fig.2 & ¶0009 - The UE receives a paging message for a MT call (i.e., first connection event as per instant application at least in ¶0139/Fig.8), and NAS sends a service request message as a paging response to request RRC to initiate an RRC connection establishment procedure (i.e., first RRC connection as per instant application at least in ¶0139/Fig.8)) comprises:
Yet, Wu and Yilmaz do not expressly teach  transmitting one or more sets of one or more repetitions of random access channel (RACH) preambles, each of the one or more sets of one or more repetitions of the RACH preambles transmitted at a higher transmission power than a previous set of one or more repetitions of RACH preambles.
However, in the analogous art, Song explicitly discloses transmitting one or more sets of one or more repetitions of random access channel (RACH) preambles, each of the one or more sets of one or more repetitions of the RACH preambles transmitted at a higher transmission power than a previous set of one or more repetitions of RACH preambles. (Fig. 5 & ¶0031 - random access channel (RACH) acquisition procedure 500 with increasing transmit power levels for a RACH preamble 504 sent from a mobile wireless device 102 to a radio access subsystem 106 in a wireless network 100. Fig. 5 & ¶0033 - When neither a positive acknowledgement (ACK) nor a negative acknowledgement (NACK) is received by the mobile wireless device 102 from the wireless network 100 in response to the previously transmitted RACH preamble 504, the mobile wireless device 102 can retransmit the RACH preamble 504.  Acknowledgements can be sent by the wireless network 100 on an acquisition indicator channel (RICH) 512.  At each re-transmission, the mobile wireless device 102 can increase the transmit power level of the RACH preamble 504 by a power ramp increment (step) that can be specified by the wireless network 100 (and also signaled in a SIB on the BCH).  A representative value for the power increment can be 1 dB.  With increasing transmit power levels, the RACH preamble 504 can overcome greater attenuation (path loss) and/or increased interference levels present at the receiving end of the radio access link in the radio access subsystem 106 of the wireless network 100).

    PNG
    media_image2.png
    321
    789
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wu’s invention of a system and a method for an efficient establishment of RRC (radio resource control) connection and  Yilmaz’s invention of a system and a method for initiating RRC connection establishment in a Multi-RAT network to include Song’s invention of a system and a method for adapting power levels of transmissions from mobile wireless devices, because it provides an efficient mechanism in handling overall interference in the network by adaptively increasing uplink transmission power of user device in an optimum way to reach to a serving base station without causing interferences to other user devices in the vicinity of the serving base station, in turns, improves call connection success rate for the user device. (¶0020-¶0022, Song)
Claims 5 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Yilmaz, in view of Song, further in view of  Lu et al.  (2021/0360503), Lu hereinafter.

Re. Claims 5 and  28, Wu, Yilmaz and Song  teach claims 4 and 27 respectively.
Yet, Wu, Yilmaz and Song do not expressly teach wherein the trigger to initiate the second RRC connection establishment procedure occurs during transmission of the one or more sets 48 QC194609Qualcomm Ref. No. 194609 of one or more repetitions of RACH preambles of the first RRC connection establishment procedure.
However, in the analogous art, Lu explicitly discloses wherein the trigger to initiate the second RRC connection establishment procedure occurs during transmission of the one or more sets 48 QC194609Qualcomm Ref. No. 194609 of one or more repetitions of RACH preambles of the first RRC connection establishment procedure. (Fig.2/Fig.5 & ¶0065 - During a random access procedure, retransmissions for a plurality of preambles are allowed until the random access is successful.  Further, if the timer T304 expires, it indicates that the handover fails, the terminal device may directly trigger an RRC connection re-establishment process. That is, a plurality of RRC connection establishment (interprets as a second RRC connection establishment, i.e., RRC connection re-establishment procedure) occurs with the  retransmission of a plurality of preambles during random access procedure (until a successful random access associated with a successful handover) as shown in Fig. 2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wu’s invention of a system and a method for an efficient establishment of RRC (radio resource control) connection and  Yilmaz’s invention of a system and a method for initiating RRC connection establishment in a Multi-RAT network and Song’s invention of a system and a method for adapting power levels of transmissions from mobile wireless devices to include Lu’s invention of a system and a method for handover using a New Radio (NR) system, because it provides an  mechanism in avoiding the degradation of radio link failure (RLF), thus, ensuring normal transmission of data packets between  source  and  target cells in the NR (New Radio) system, by initiating a re-establishing process during the handover. (¶0004/¶0008, Lu)

Claims 6 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Yilmaz, further in view of  Ilwoo Chang  (2009/0190572), Chang hereinafter.

Re. Claims 6 and 29, Wu and Yilmaz teach claims 1 and  24 respectively.
Wu further teaches wherein detecting the trigger to initiate the second RRC connection establishment procedure comprises a non-access stratum (NAS) layer of the UE detecting the trigger to initiate the second RRC connection establishment procedure. (Fig. 1-8 & ¶0007 -  UE NAS performs a NAS procedure, such as a Tracking Area Update (TAU) procedure…to request UE RRC to establish an RRC connection. Fig. 1-8 & ¶0008 - the UE performs the TAU procedure via a cell 1.  NAS transmits a TAU request message to request RRC to establish an RRC connection. Fig. 1-8 & ¶0037 -  The timer T3417 is started when NAS sends a service request message.  The RRC connection establishment procedure can be initiated by the TAU request message… which are connection request messages, or NAS messages in point view of UE NAS).
Yet, Wu and Yilmaz do not expressly teach wherein performing the first RRC connection establishment procedure comprises an RRC layer and a medium access control (MAC) layer of the UE performing the first RRC connection establishment procedure.
However, in the analogous art, Chang explicitly discloses wherein performing the first RRC connection establishment procedure comprises an RRC layer and a medium access control (MAC) layer of the UE performing the first RRC connection establishment procedure (Fig. 1& ¶0039 - The RRC layer 26 generates a paging message 52, designated by box 54.  The paging message 52 is transmitted to the UE 12.  The paging message 52 may include a UE identifier (ID), such as an international mobile subscriber ID (IMSI) (long form ID), a reason for RRC paging message. Fig. 1& ¶0040 - The RRC layer 20 may generate a paging message response signal 58 based on the paging message 52, designated by box 56.  The paging message response signal 58 is transmitted to the MAC layer 18, which then initiates a contention-based RACH procedure, designated by box 60).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wu’s invention of a system and a method for an efficient establishment of RRC (radio resource control) connection and  Yilmaz’s invention of a system and a method for initiating RRC connection establishment in a Multi-RAT network to include Chang’s invention of a system and a method for managing access procedures based on arrival of downlink data, because it provides an efficient mechanism of signaling downlink data arrival by a base station to a service request device (SRD) along with a triggering of timing resynchronization between the base station and the service request device (SRD)  when reserved preamble resources of the base station are not available. (¶0002/¶0103, Chang)









Allowable Subject Matter
Claims  are allowed.
Independent claim 11 is allowable because of the limitations, “storing a request to perform the second RRC connection establishment procedure in a buffer until completion of the first RRC connection establishment procedure; “; Claims 12-17 are allowable for depending on independent claim 11.
Independent claim 18 is allowable because of the limitations, “storing a request to perform the first RRC connection establishment procedure in a buffer until completion of the second RRC connection establishment procedure“ ; Claims 19-23 are allowable for depending on independent claim 18.
Independent claim 34 is allowable because of the limitations, “store a request to perform the second RRC connection establishment procedure in a buffer until completion of the first RRC connection establishment procedure“ ; Claims 35-40 are allowable for depending on independent claim 34.
Independent claim 41 is allowable because of the limitations, “store a request to perform the first RRC connection establishment procedure in a buffer until completion of the second RRC connection establishment procedure “; Claims 42-46 are allowable for depending on independent claim 41.
Independent claim 48 is allowable because of the limitations, “means for storing a request to perform the second RRC connection establishment procedure in a buffer until completion of the first RRC connection establishment procedure“.
Independent claim 49 is allowable because of the limitations, “means for storing a request to perform the first RRC connection establishment procedure in a buffer until completion of the second RRC connection establishment procedure“.
Independent claim 51 is allowable because of the limitations, “at least one instruction instructing the UE to store a request to perform the second RRC connection establishment procedure in a buffer until completion of the first RRC connection establishment procedure “ ;
Independent claim 52 is allowable because of the limitations, “at least one instruction instructing the UE to store a request to perform the first RRC connection establishment procedure in a buffer until completion of the second RRC connection establishment procedure- at least one instruction instructing the UE to perform the second RRC connection establishment procedure “ ;

Claims  8-10 and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:
Claim 8 –   storing a request to perform the second RRC connection establishment procedure in a buffer until completion of the first RRC connection establishment procedure.
Claim 9 - depends on claim 8.
Claim 10 - depends on claim 8.
Claim 31 –   wherein the at least one processor is further configured to: store a request to perform the second RRC connection establishment procedure in a buffer until completion of the first RRC connection establishment procedure.
Claim 32 - depends on claim 31.
Claim 33 - depends on claim 31.
 Response to Arguments

Earlier claim objections for claims  4-5, 13-14, 20-21, 27-28, 36-37 and 43-44 have been withdrawn following amended claim languages.

Applicant's arguments filed on 04/12/2022 have been fully considered but they are not persuasive.

Regarding remarks in pages 16-17 for independent claim 1, applicant argues that Wu fails to teach, ”ignore, until the first RRC connection establishment procedure completes successfully or the first RRC connection establishment procedure fails, the trigger to initiate the second RRC connection establishment procedure “.  Examiner respectfully disagrees with the applicant. Wu discloses a method of improving RRC connection establishment in a NAS layer of a UE in a wireless communication system,  the method includes when a service request procedure is triggered (associated with paging for  MT call to initiate an RRC connection establishment procedure as disclosed in ¶0007 along with Fig. 2-8)  but cannot be initiated due to an ongoing periodic TAU procedure, initiating the service request procedure after the periodic TAU procedure is completed, see ¶0022 along with Fig. 1-14. Wu further discloses in step 602 in Fig 6, where it is recited that when a service request procedure is triggered but cannot be initiated due to an ongoing periodic TAU procedure, initiate the service request procedure after the periodic TAU procedure is completed, see ¶0052. That is, service request associated with paging for  MT call is initiated after the periodic TAU procedure is completed, similar to instant application at least in ¶0136-¶0137, contrary to applicant’s remarks at least in pages 16-17 of remarks as submitted on 04/12/2022.
Applicant further asserts that Wu’s disclosure does not reflect to any action taken upon receipt of network triggers.  Examiner respectfully disagrees with the applicant. As per the instant application, the triggering event is related to periodic TAU (tracking are update), similarly, the triggering event of Wu is also related to periodic TAU (tracking are update), see ¶0022, ¶0050-¶0054, a periodic TAU (timers, such as T3411/T3402 are associated with the periodic timer in addition to triggering of a service request procedure (associated with paging for mobile terminated call), similar to instant application, at least in ¶0123, ¶0130,  ¶0134). In fact, the triggering of periodic TAU,  is also associated with (as timers associated with the periodic TAU is configured by a network) a network,  is commonly known to an individual having an ordinary skill in the art, a quite contrast to applicant’s remarks at least in page 17 of remarks as submitted on 04/12/2022. 
In addition, the inventive concept of the instant application as claimed in claims 1-2  are very similar to the disclosures of Wu. For example, the instant application recites in ¶0123, “As a first scenario, if a UE receives an MT page and starts an RRC connection establishment procedure, and then a periodic NAS timer expires before the connection is established, the ongoing RRC connection establishment procedure will be aborted“. Similarly, Wu discloses in ¶0022, “when a service request procedure is triggered but cannot be initiated due to an ongoing periodic TAU procedure, initiating the service request procedure after the periodic TAU procedure is completed or aborted“. Here, the first connection event comprise a mobile terminating (MT) page and the second connection event comprises a periodic tracking area update (TAU) as claimed in 2, quite contrary to applicant’s remarks at least in pages 16-17 of remarks as submitted on 04/12/2022. 

In reference to secondary reference (Ko et al. [Wingdings font/0xF3] 2016/0212782), a new reference (Yilmaz et al. [Wingdings font/0xF3] 2018/0041925), is used, because of the amended claim limitation, hence, moot. 

For these reasons, it is maintained that independent claim 1  is unpatentable over Wu, in view of in view of Yilmaz et al. (2018/0041925 [Wingdings font/0xF3] a new reference).

For  similar reasons, it is maintained that independent claims 24, 47  and 50  are unpatentable over Wu, in view of in view of Yilmaz et al. (2018/0041925 [Wingdings font/0xF3] a new reference).

As all other dependent claims depend either directly or indirectly from the independent claim  1 and 24,  similar rationale also applies to all respective dependent claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C./Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467